DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remark, filed 5/14/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Claim 16 has been cancelled in previous amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jimmy Zeszutek (Reg. No. 72,595) on 5/24/2021 and 5/26/2021.

	Claim 5 is cancelled. Claims 1, 9, 15, and 19 are amended as following:
 
1.	(Currently Amended) A method, comprising:
receiving, from a host external to a memory device, compressed data by sensing circuitry coupled to an array of memory cells of the memory device;

storing the compressed data in selected memory cells of the array; 
directing, by an operations component programmed for performance of bitwise logical operations selected from the logical operation selection logic, performance of a decompression operation on the compressed data to produce decompressed data; [[and]] 
	performing the decompression operation on the compressed data, using the sensing circuitry selectably coupled to the selected memory cells and as directed by the operations component, to produce the decompressed data, 
wherein performing the decompression operation on the compressed data comprises: 
decompressing the compressed data without transferring data values associated with performance of the decompression operation on the compressed data to a processing component external to the sensing circuitry; 
providing signaling, in association with performance of the decompression operation on the compressed data, to a first pair of signal lines of the logical operation selection logic and a second pair of transistors coupled to a second pair of signal lines of the logical operation selection logic to select a number of logical operations to be performed on the compressed data in association with performance of the decompression operation on the compressed data; and
directing, by the operations component, performance of the number of logical operations on the compressed data using the compute component, wherein the compute component operates as an one-bit processing element; and
performing, by the sensing circuitry, alpha blending and compositing operations on data values of the decompressed data. 

5.	(Canceled) 

9.	(Currently Amended) A system, comprising:

a memory device coupled to the host and comprising: 
an array of memory cells; and
sensing circuitry configured to: 
read data stored by the array; [[,]] 
write data to the array; [[, and]] 
decompress data; and [[,]] 
perform alpha blending and compositing operations on data values of the decompressed data,
wherein the memory device is configured to execute instructions received from the host to cause:
compression of data values, by an input processing component of a 
controller of the memory device, wherein the input processing component is configured to compress the data values to correspond to a storage capacity of a number of memory cells of a selected row of the memory device;
signaling, associated with performance of a decompression operation on the compressed data values, to be provided to a first pair of transistors coupled to a first pair of signal lines of logical operation selection logic of the sensing circuitry and a second pair of transistors coupled to a second pair of signal lines of the logical operation selection logic to select a number of bitwise logical operations to be performed in association with performance of the decompression operation on the compressed data values;
a compute component of the sensing circuitry selectably coupled to the selected row to perform the number of bitwise logical operations on the compressed data values, as directed by an operations component selectably coupled to the sensing circuitry, to perform the decompression operation on the compressed data values to produce the decompressed data values,
wherein the decompression operation is performed on the compressed data without transferring data values associated with performance of the decompression operation on the compressed data values to a processing component external to the sensing circuitry; 

a result of the different bitwise logical operation to be written to the selected row prior to outputting the result to an output processing component of the memory device.

15.	(Currently Amended)  An apparatus, comprising:
an array of memory cells of a memory device;
	sensing circuitry selectably coupled to the array and including: 
a sense amplifier; 
a compute component; and 
logical operation selection logic,
wherein the sensing circuitry is configured to: 
read data stored by the array, write data to the array, and decompress data; 
receive compressed data values from a host external to the array; [[and]]]
perform, in association with performance of a decompression operation on the compressed data values, a bitwise logical operation, using the compute component, on the compressed data values to produce decompressed data values; and
perform alpha blending and compositing operations on the decompressed data values; and
an operations component selectably coupled to the sensing circuitry to direct performance of the bitwise logical operation by the compute component; and 
wherein the apparatus is configured to: 	
store the compressed data values to a selected subarray of the array; 
provide, in association with performance of the decompression operation on the compressed data values, signaling to a first pair of transistors coupled to a first pair of signal lines of the logical operation selection logic and a second pair of transistors coupled to a second pair of signal lines of the logical operation selection logic to select the bitwise logical operation;
cause the compute component to perform the bitwise logical operation, in association with performance of the decompression operation on the compressed data values 
		output the decompressed data values from the sensing circuitry.

	19.	(Currently Amended) The apparatus of claim 15, wherein the operations component is further configured to:
	direct decompression of the compressed data values via performance of the bitwise logical operation by the sensing circuitry; and
	direct performance of [[an]] the alpha blending and compositing operations the decompressed data values in the sensing circuitry.

Allowable Subject Matter
Claims 1-4, 6-15, and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“decompressing the compressed data without transferring data values associated with performance of the decompression operation on the compressed data to a processing component external to the sensing circuitry; 
providing signaling, in association with performance of the decompression operation on the compressed data, to a first pair of signal lines of the logical operation selection logic and a second pair of transistors coupled to a second pair of signal lines of the logical operation selection logic to select a number of logical operations to be performed on the compressed data in association with performance of the decompression operation on the compressed data; and
; and
performing, by the sensing circuitry, alpha blending and compositing operations on data values of the decompressed data”. 
 
Regarding to claim 9, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“perform alpha blending and compositing operations on data values of the decompressed data,
wherein the memory device is configured to execute instructions received from the host to cause:
compression of data values, by an input processing component of a 
controller of the memory device, wherein the input processing component is configured to compress the data values to correspond to a storage capacity of a number of memory cells of a selected row of the memory device;
signaling, associated with performance of a decompression operation on the compressed data values, to be provided to a first pair of transistors coupled to a first pair of signal lines of logical operation selection logic of the sensing circuitry and a second pair of transistors coupled to a second pair of signal lines of the logical operation selection logic to select a number of bitwise logical operations to be performed in association with performance of the decompression operation on the compressed data values;
a compute component of the sensing circuitry selectably coupled to the selected row to perform the number of bitwise logical operations on the compressed data values, as directed by an operations component selectably coupled to the sensing circuitry, to perform the decompression operation on the compressed data values to produce the decompressed data values,

performance of a different bitwise logical operation, selected by the logical operation selection logic, on the decompressed data values using the compute component; and
a result of the different bitwise logical operation to be written to the selected row prior to outputting the result to an output processing component of the memory device”.


Regarding to claim 15, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“perform alpha blending and compositing operations on the decompressed data values; and
an operations component selectably coupled to the sensing circuitry to direct performance of the bitwise logical operation by the compute component; and 
wherein the apparatus is configured to: 	
store the compressed data values to a selected subarray of the array; 
provide, in association with performance of the decompression operation on the compressed data values, signaling to a first pair of transistors coupled to a first pair of signal lines of the logical operation selection logic and a second pair of transistors coupled to a second pair of signal lines of the logical operation selection logic to select the bitwise logical operation;
cause the compute component to perform the bitwise logical operation, in association with performance of the decompression operation on the compressed data values and as directed by the operations component, without transferring data values associated with performance of the decompression operation on the compressed data to a processing component external to the sensing circuitry; and
		output the decompressed data values from the sensing circuitry”.

Claims 2-4 and 6-8 are allowed due to dependency of claim 1. Claims 10-14 are allowed due to dependency of claim 9. Claims 17-20 are allowed due to dependency of claim 15.

Closest Reference Found
Closest prior art made of record includes Manning (US 20150029798 Al), in view of Kawakubo (US 20060092681 A1), in view of Chang (US 20120210048 A1), in view of Yoon (US 20130107652 A1), in view of Seong (US 7230630 B2), and further in view of Park (US 20100231616 A1) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as a whole as mentioned above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616